Citation Nr: 1317590	
Decision Date: 05/30/13    Archive Date: 06/06/13

DOCKET NO.  10-15 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an effective date earlier than July 7, 2008, for the grant of service connection for a left shoulder condition.  

2.  Entitlement to service connection for fatigue, also claimed as chronic fatigue syndrome and/or fibromyalgia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel 


INTRODUCTION

The Veteran, who is also the appellant, had active service from September 1982 to October 1985 and from November 1987 to September 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Detroit, Michigan.

In the April 2009 rating determination, the RO granted service connection for left shoulder impingement and assigned a 10 percent disability evaluation, effective July 7, 2008.  The RO also denied service connection for fatigue, claimed as chronic fatigue syndrome.  Thereafter, the Veteran perfected his appeal as to the denial of service connection for fatigue, claimed as chronic fatigue syndrome, and the issue of entitlement to an effective date earlier than July 7, 2008, for the grant of service connection for a left shoulder disorder.  

In March 2013, the Veteran appeared at a videoconference hearing at the RO before the undersigned Veterans Law Judge.  A transcript of the hearing is of record. 

The issue of entitlement to service connection for fatigue, also claimed as chronic fatigue syndrome and/or fibromyalgia, is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.  





FINDINGS OF FACT

1.  The Veteran filed an original claim of service connection for a left shoulder disorder in September 1992.

2.  In unappealed rating decisions in December 1992 and October 1995, the RO denied the Veteran's claim of service connection.

3.  In July 2008, the Veteran filed an application to reopen a claim of service connection for a left shoulder disorder.

4.  In July 2008, additional service treatment records were added to the claims file which, in part, formed the basis of the grant of service connection for left shoulder impingement syndrome in the April 2009 rating decision on appeal. 


CONCLUSION OF LAW

The criteria for an effective date of September 12, 1992, the date following the Veteran's release from service, for the grant of service connection left shoulder impingement syndrome have been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.156, 3.400 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


Duty to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).   For claims pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 has been amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008). 

The VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004 (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  In view of the Board's favorable decision on this claim, which is the full benefit sought on appeal as it relates to the earlier effective date claim, further assistance is not required to substantiate that element of the claim.


Standard of Review

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (reasonable doubt to be resolved in veteran's favor).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.



The Claim for an Earlier Effective Date

The Veteran claims entitlement to an effective date earlier than July 7, 2008, for the grant of service connection for left shoulder impingement syndrome.  Specifically, he claims entitlement to an effective date in September 1992.  

The record indicates that the Veteran initially claimed service connection for a left shoulder disorder on September 25, 1992.  In an unappealed December 1992 rating decision, the RO denied the Veteran's claim.  He was notified of that determination by letter dated that same month.  See 38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 20.200, 20.1100.  The Veteran submitted another claim for service connection for left shoulder disorder on June 27, 1995.  In an unappealed October 1995 rating decision, the RO again denied the Veteran's claim.  

In July 2008, the Veteran submitted an application to reopen the claim of service connection for a left shoulder disorder.  In an April 2009 rating determination, the RO granted service connection for left shoulder impingement and assigned a 10 percent disability evaluation from July 7, 2008.  The Veteran then filed a notice of disagreement, indicating that an earlier effective date should be assigned and thereafter perfected his appeal on that issue.  

Service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Where a service connection claim has been finally decided, VA, before addressing that claim anew, must first determine whether new and material evidence has been submitted to reopen that claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012).  If new and material evidence is presented or secured with respect to a final decision, the Secretary shall reopen and review the former disposition of that claim.  38 U.S.C.A. § 5108.

The applicable law and regulations concerning effective dates state that, except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  Similarly, the effective date for an award of service connection based on a claim reopened due to the submission of new and material evidence not received within one year of the prior decision is the date of receipt of the new claim or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(q), (r).

If, however, at any time after VA issues a decision on a claim, VA receives or associates with the claims file relevant, official service department records that existed but were not associated with the claims file when VA first decided the claim, VA will reconsider, rather than reopen, the claim.  38 C.F.R. § 3.156(c)(1).  Such official service department records include, but are not limited to, records that are related to a claimed in-service event, injury, or disease, regardless of whether such records mention the veteran by name, as long as the other requirements of paragraph (c) are met.  38 C.F.R. § 3.156(c)(1).  Such records do not include any records that VA could not have obtained when it decided the claim because the records did not exist when VA decided the claim, or because the claimant failed to provide sufficient information for VA to identify and obtain the records from the respective service department, the Joint Services Records Research Center, or from any other official source.  38 C.F.R. § 3.156(c)(2).

An award made based all or in part on the records identified by paragraph (c)(1) is effective on the date entitlement arose or the date VA received the previously denied claim, whichever is later, or such other date as may be authorized by the provisions of this part applicable to the previously denied claim.  38 C.F.R. § 3.156(c)(3).

In this matter, relevant, official service department records, specifically, service treatment records, were added to the claims file in July 2008.  These records existed at the time of the December 1992 rating decision, which denied the Veteran's original claim for service connection but were not then included in the claims file.  These records relate to a claimed in-service event or disease as they demonstrated additional treatment/findings for the Veteran's left shoulder disorder.  These records, in part, formed the basis of the November 2008 VA examiner's opinion that that the Veteran's status post impingement syndrome left shoulder joint was secondary to traumatic cause during active service, and the RO's subsequent grant of service connection for a left shoulder impingement syndrome in April 2009.  

The award of service connection was made based on the November 2008 VA examination which relied, in part, on the service records that existed but were not associated with the record at the time of the initial claim and the December 1992 rating decision.  Under 38 C.F.R. § 3.156(c), therefore, the December 1992 rating decision cannot be regarded as final.  Nor can the April 2009 rating decision be regarded as one that granted service connection pursuant to reopening a finally decided claim.  Rather, the April 2009 decision is a reconsideration of the Veteran's original September 26, 1992 claim for entitlement to service connection for a left shoulder disorder.  Based on these facts - and on the fact that the Veteran had left shoulder problems at the time of his original claim - September 12, 1992, is the proper effective date for the grant of service connection for left shoulder impingement syndrome, as Veteran's claim was received within one year of his separation from service.  See 38 U.S.C.A. §§ 5107(b), 5110(a); 38 C.F.R. §§ 3.156, 3.400; see also Gilbert, 1 Vet. App. at 54-56.


ORDER

An effective date of September 12, 1992, for the grant of service connection for left shoulder impingement syndrome is granted.


REMAND

As to the issue of service connection for fatigue, claimed as an undiagnosed illness, to also include chronic fatigue syndrome and fibromyalgia, the Board notes that at the time of his March 2013 videoconference hearing, the Veteran testified that he was receiving treatment for chronic fatigue syndrome/fibromyalgia type symptoms, including joint pain and fatigue, at the Ann Arbor VA Medical Center (MC).  The Veteran also submitted a February 2013 statement from his VA treating physician, who indicated that the Veteran was currently being treated for a medically diagnosed condition.  It was indicated that the condition might or might not be fibromyalgia or CFS.  

As it relates to the treatment the Veteran is currently receiving at the Ann Arbor VAMC, the Board notes that the last treatment records associated with the record, to include documents stored on Virtual VA, for treatment other than a psychiatric disorder, date back to December 2010.  VA is deemed to have constructive knowledge of documents which are generated by VA agents or employees.  Bell v. Derwinski, 2 Vet. App. 611,612-13 (1992).  If those documents predate a Board decision on appeal, are within VA's control, and could reasonably be expected to be part of the record, then "such documents are, in contemplation of law, before the Secretary and the Board and should be included in the record."  Id., at 613.  If such material could be determinative of the claim, a remand for readjudication is in order.  Dunn v. West, 11 Vet. App. 462, 466 (1998).  The records associated with the treatment being received by the Veteran, identified at the hearing and by his treating physician, are pertinent to the claim and should be associated with the record.  

Moreover, as one of the bases for the previous denial was a lack of finding of fatigue, to include chronic fatigue syndrome, and the Veteran is now being treated for symptoms of an undiagnosed illness, possibly chronic fatigue syndrome and/or fibromyalgia, he should be afforded an additional VA examination to determine the nature and etiology of any fatigue/chronic fatigue syndrome/fibromyalgia, and its relationship, if any, to his period of service, to include service in Southwest Asia.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the record copies of all treatment records of the Veteran from the Ann Arbor VAMC from December 2010 to the present. 

2.  Schedule the Veteran for an examination to determine the nature and etiology of any fatigue problems and joint pain, to include any undiagnosed illness resulting from Gulf War Service and/or chronic fatigue syndrome/fibromyalgia.  The claims folder and all other pertinent records as well as a copy of this remand must be made available to the examiner and the examiner should note such review in the report.  All necessary tests should be performed. 

The examiner should note all reported symptoms related to the Veteran's claimed fatigue, joint pain, chronic fatigue syndrome and fibromyalgia.  The examiner should specifically state whether any of the Veteran's complaints are attributable to a known diagnostic entity.  If there are known diagnostic entities to which the Veteran's complaints are attributable, the examiner should offer an opinion, with respect to each disability, as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current disability was incurred or aggravated as a result of active service.

If any symptoms related to the Veteran's claimed fatigue, joint pain, chronic fatigue syndrome and/or fibromyalgia cannot be attributed to a known diagnostic entity, the examiner should render an opinion as to whether it is at least as likely as not (50 percent or greater probability) that such signs or symptoms represent an objective indication of chronic disability resulting from an undiagnosed illness or a medically unexplained chronic multi-symptom illness related to the Veteran's Persian Gulf War service.

All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

If the examiner concludes that there is insufficient information to provide an etiologic opinion without resort to mere speculation, the examiner should state whether the inability to provide an opinion was due to a need for further information (with said needed information identified) or because the limits of medical knowledge had been exhausted regarding the etiology of the disorder. 

3.  Thereafter, ensure the required actions have been accomplished (to the extent possible) in compliance with this remand.  If any action is not undertaken, or is taken in a deficient manner, corrective action must be undertaken before the claims file is returned to the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).

4.  After undertaking any other development deemed appropriate, readjudicate the claim.  If the benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for future review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


